Citation Nr: 9926077	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for heart disease other 
than myocardial infarction.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. B.



ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran had active duty from July 1950 to May 1954 and 
periods of active duty for training and inactive duty 
training thereafter.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for heart disease.  In March 1997, the 
Board remanded the case for further development of the issue 
of entitlement to service connection for heart disease other 
than myocardial infarction and referred to the RO a possibly 
raised issue of entitlement to service connection for 
diabetes.  The RO denied service connection for heart disease 
other than a myocardial infarction and, in rating decision of 
January 1999, denied service connection for diabetes.  


FINDINGS OF FACT

1.  The claim for service connection for heart disease, other 
than a myocardial infarction, is not plausible.

2.  The claim for service connection for diabetes is not 
plausible.





CONCLUSIONS OF LAW

1.  The claim for service connection for heart disease, other 
than a myocardial infarction, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for diabetes is not well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims.  If 
not, the appeal must fail and VA is not obligated to assist 
the veteran in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy, 1 Vet. App. at 81.  There 
must be more than a mere allegation; the claim must be 
accompanied by evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak, 2 
Vet. App. at 611.  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and medical evidence of a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

The phrase "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a) (1998); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 477- 78 (1991).  

Service incurrence of cardiovascular disease or diabetes may 
be presumed under certain circumstances if the disorder is 
manifested to a compensable degree within a year of the 
veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

I.	Service Connection for Heart Disease other than 
Myocardial Infarction

The veteran contends that his current heart disease is 
related to a heart murmur found at an annual examination in 
1975 while he was in the reserves.  For the following 
reasons, the Board finds that the claim for service 
connection for heart disease, other then a myocardial 
infarction, is not well grounded.

The service medical records show that at the May 1971 
enlistment examination for the United States Navy Reserve, 
the veteran reported no heart or chest disorder.  The 
physical examination revealed that the veteran's heart was 
normal and his blood pressure was 138/82.  A chest X-ray was 
within normal limits.  An examination in April 1975 showed an 
abnormal heart with "SLIGHT MURMUR grade I/VI Systolic."  
His blood pressure was 150/90.  However, the examiner did not 
note that additional cardiac testing was necessary and heart 
disease was not diagnosed.  The examiner noted that the 
examinee was found qualified for all duties.  All subsequent 
physical examinations in service revealed a normal heart and 
blood pressure readings showed that the highest reading was 
140/86.  At the last annual examination in November 1987 the 
veteran reported a history of no shortness of breath, no pain 
or pressure in his chest, no palpitation or pounding of his 
heart, and no high or low blood pressure.  In addition, he 
reported that he was taking no medication and was in "good" 
health.  The physical examination showed that the veteran's 
heart was normal and his blood pressure was 132/78.

The evidence of record is negative for heart disease until 
the veteran had a severe myocardial infarction on June 25, 
1988, while traveling to a reserve training site to perform 
inactive duty training.  After the myocardial infarction, the 
veteran was diagnosed with atherosclerotic heart disease and 
coronary sclerosis of the right coronary artery.

The personnel records and military orders indicate that the 
April 1975 examination was for the purpose of active duty for 
training and that, at the time of this examination, the 
veteran was not on active duty or active duty for training.  

The evidence includes a letter from Alfred B. Randall, M. D., 
dated August 8, 1989, which notes that whether the veteran's 
heart disorder "had any bearing on his original heart murmur 
which was heard in 1975 is difficult to say.  However, at age 
43, he certainly could have manifested the beginnings of 
ischemic heart disease."  The evidence also includes a 
medical opinion from Dr. Attum, in a letter dated November 7, 
1994, that he "strongly believe[s] the heart murmur [the 
veteran] had in 1975 is related to the aortic valve disease 
that has progressed to require an aortic valve replacement."  
However, the examiner at a VA cardiology examination in 
September 1997 noted that the veteran was unable to say what 
type of murmur he had in 1975, and the murmur did not cause 
the heart attack in 1988.  

Neither Dr. Randall nor Dr. Attum has suggested that the 
veteran's heart disease was present during the extended 
period of active duty or that it began or increased in 
severity during or as a result of a period of active duty for 
training.  As noted above, the veteran was not on active duty 
or active duty for training at the time of the April 1975 
examination.

At the hearing in December 1995, the veteran testified that 
he served on active duty from 1950 to 1954 and had no medical 
disorder at the time of his 1954 separation from service.  He 
joined the Naval Reserve in 1971.  He testified that Drs. 
Randall and Attum said it was possible that his present heart 
problem was connected to the heart murmur heard in 1975.

At the hearing in July 1998, the veteran testified that 
between 1975, when the heart murmur was first heard, and 
1988, when he had a severe myocardial infarction, he had no 
indication of a heart problem.  Subsequent to the myocardial 
infarction, he was treated for heart disease and diagnosed 
with aortic stenosis and coronary artery disease.

The claimant has not submitted any competent medical evidence 
relating the current heart disease to his active duty or 
active duty for training.  He and his wife indicated at the 
hearings that his heart disease is related to the heart 
murmur heard in 1975 while he was in the reserves.  The 
statements of the veteran and his wife relating his current 
heart disease to service are not supported by any objective 
evidence or by any competent (medical) authority.  While they 
are competent to describe the veteran's symptoms, their 
assertions regarding medical causality are not sufficient to 
make the claim well grounded because, as lay people, they are 
not competent to render a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu, 2 Vet. App. at 494- 
95; Grottveit, 5 Vet. App. at 93.  

Without any competent medical evidence relating the current 
heart disease, other than myocardial infarction, to active 
duty or active duty for training, the claim is not well 
grounded.  In addition, even if there was evidence relating 
the veteran's current heart disease to a period of inactive 
duty training, the claim would not be meritorious because 
service connection based on inactive duty for training is 
only authorized for disability resulting from injury incurred 
in or aggravated by such service. 



II. Service Connection for Diabetes

The veteran contends that early manifestations of diabetes 
were shown at a 1981 annual examination while he was in the 
reserves which revealed traces of sugar in his urine.  For 
the following reasons, the Board finds that the claim for 
service connection for diabetes is not well grounded.

There is no medical evidence of record suggesting the 
presence of diabetes within one year of the veteran's 
discharge from service in May 1954.  The service medical 
records for the period of time the veteran served in the Navy 
Reserve show that a urinalysis at an annual examination in 
April 1975 revealed negative albumin and sugar.  Another 
urinalysis at an examination in March 1977 revealed negative 
albumin and sugar.  A urinalysis at an examination in 
February 1980 revealed negative albumin.  There was no 
indication as to whether sugar was negative.  A urinalysis at 
a March 1981 examination showed negative albumin and sugar.  
A urinalysis at an examination in November 1981 revealed 
negative albumin and trace sugar.  There was no explanation 
or diagnosis regarding this result.  A urinalysis at an 
examination in November 1982 revealed negative albumin and 
sugar.  Another urinalysis at a March 1986 examination 
revealed trace albumin and negative sugar.  There was no 
explanation or diagnosis regarding this result.  Urinalysis 
at examinations in March 1987 and November 1987 revealed 
negative albumin and sugar.  Although there were periodic 
findings of trace amount of albumin and sugar in the 
veteran's urine, the service medical records are negative for 
a diagnosis of diabetes.  

A medical report from Coney Island Hospital dated July 5, 
1988, notes that the veteran had no history of diabetes.  
Although a VA outpatient treatment record dated August 4, 
1989, notes that the veteran was educated as to diabetes, 
there was no diagnosis of diabetes.  Another VA outpatient 
treatment record dated May 7, 1992, appears to be the 
earliest evidence of a diagnosis of diabetes.  In addition, 
in a letter dated August 22, 1994, from Abdulla Attum, M. D., 
it is noted that the veteran had a history of diabetes for 
the last two years.

The veteran and his wife testified at a hearing in July 1998 
before a hearing officer at the RO.  The veteran's wife 
stated that the first symptom of the veteran's diabetes was 
shown at the 1981 annual service examination which revealed 
traces of sugar in his urine.  As noted above, although the 
service medical records showed traces of sugar in the 
veteran's urine at an examination in November 1981, and 
traces of albumin in his urine at an examination in March 
1986, examinations in November 1982, March 1987 and November 
1987 were negative for albumin and sugar in the veteran's 
urine.  In any event, the service medical records are 
negative for a diagnosis of diabetes.  Although lay witnesses 
such as the veteran and his wife are competent under the law 
to describe symptoms that have been observed or experienced, 
a lay witness is not competent to render a diagnosis, or to 
offer a medical opinion attributing a disability to service, 
as this requires medical expertise.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494-95.

The earliest medical evidence of diabetes is in 1992, four 
years after the veteran was discharged from the Navy 
Reserves, and 38 years after the veteran was discharged from 
active duty.  Although there is medical evidence of current 
diabetes, there is no competent evidence relating diabetes to 
active duty or active duty for training.  In addition, there 
is no competent evidence relating diabetes to inactive duty 
training and even if there was, the claim would not be 
meritorious because service connection based on inactive duty 
for training is only authorized for disability resulting from 
injury incurred in or aggravated by such service.  
Accordingly, the claim for service connection for diabetes is 
not well grounded and must be denied.


ORDER

Service connection for heart disease, other than a myocardial 
infarction, is denied.



Service connection for diabetes is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

